Citation Nr: 1146654	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  05-01 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable disability rating for compression fracture of L-1.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected compression fracture of L-1.

3.  Entitlement to service connection for hypertension, to include as secondary 
to service-connected compression fracture of L-1.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from February 1960 to June 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the New Orleans, Louisiana, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In May 2006, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In July 2006 and April 2008, the Board remanded this case for further evidentiary development.

In June 2009, the Board denied entitlement to an initial compensable disability rating for compression fracture of L-1, and denied entitlement to service connection for both diabetes mellitus and hypertension.

In April 2010, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand these three issues to the Board.

In August 2010, the Board remanded this case for further evidentiary development.

When evidence of unemployability is submitted during the course of an appeal for an increased rating, then a claim for a TDIU will be considered as part of that increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In an August 2011 statement, the Veteran reported that he has not been able to work since 2000 due to back pain.  Thus, a claim for a TDIU is raised by the evidence of record, and is currently before the Board on appeal as part of his current increased rating claim.

The issues have been characterized as indicated on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Increased Rating Claim and TDIU Claim

The August 2010 Board remand instructed that the claims file be provided to the physician who conducted the Veteran's July 2007 VA spine examination for an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's current degenerative disc disease of the lumbar spine is aggravated by his service-connected vertebral compression fracture.  The examiner was specifically directed to consider the January 2005 and February 2008 letters from the Veteran's private physician (Dr. Dantin) in explaining the rationale for the opinion, and to provide a complete rationale for all conclusions and opinions expressed.

In September 2010, the physician who conducted the July 2007 VA spine examination rendered the following response: "In an opinion by Dr. Bienert in 2004 and also by Dr. Marrero [myself] in 2007 that the degenerative lumbar spine changes are not related to the MVA [motor vehicle accident] in 1960 and are related to aging and the Veteran's former occupation.  Dr. Dantin is a family practice physician and not an orthopedist."  This statement did not provide the requested opinion or any adequate supporting rationale.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In August 2011, a claim for a TDIU, as due to service-connected compression fracture of L-1, was raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran should be sent an updated VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU.  In addition, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

As the Veteran has not been afforded a VA examination for his spine since July 2007 (more than four years ago), he should be scheduled for a new VA spine examination with a physician specializing in orthopedic medicine so that current findings pertaining to his lumbar spine may be obtained prior to adjudication.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current degenerative disc disease of the lumbar spine is aggravated by his service-connected compression fracture of L-1.  The examiner is to specifically consider the January 2005 and February 2008 letters from Dr. Dantin in explaining the rationale for the opinion, and to provide a complete rationale for all conclusions and opinions expressed.  The examiner is to determine the extent to which the Veteran's service-connected compression fracture of L-1 (and his degenerative disc disease of the lumbar spine if and only if such is found to be aggravated by his service-connected compression fracture of L-1) currently affects his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice connected disabilities.




Secondary Service Connection Claims

In July 2007, the Veteran underwent a VA examination for both diabetes mellitus and hypertension.  The examiner opined that it is not likely that either the Veteran's diabetes or hypertension was proximately due to or the result of his service-connected vertebral compression fracture or any treatment received.

After the above development pursuant to the increased rating claim and TDIU claim is completed, the Veteran should be scheduled for appropriate VA examinations to obtain opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current diabetes mellitus and hypertension are aggravated by his service-connected compression fracture of L-1 (and his degenerative disc disease of the lumbar spine if and only if such was found to be aggravated by his service-connected compression fracture of L-1 at the most recent VA spine examination).  If aggravation of diabetes mellitus and/or hypertension is determined to exist, then the examiner is to determine the extent to which the aggravated disability (diabetes mellitus and/or hypertension) currently affects the Veteran's ability to obtain or retain substantially gainful employment, without regard to his age or nonservice connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an updated VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

2.  Schedule the Veteran for a VA spine examination with a physician specializing in orthopedic medicine.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to describe the current severity and extent of the Veteran's lumbar spine disabilities.  All required testing, to include x-rays, must be performed.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current degenerative disc disease of the lumbar spine is aggravated by his service-connected compression fracture of L-1.  The examiner is to specifically consider the January 2005 and February 2008 letters from Dr. Dantin in explaining the rationale for the opinion.

The examiner is to determine the extent to which the Veteran's service-connected compression fracture of L-1 (and his degenerative disc disease of the lumbar spine if and only if such is found to be aggravated by his service-connected compression fracture of L-1) currently affects his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice connected disabilities.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After the above development is completed, schedule the Veteran for appropriate VA examinations for diabetes mellitus and hypertension.  The claims folder must be reviewed in conjunction with the examinations.

In each examination, the examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current diabetes mellitus and hypertension are aggravated by his service-connected compression fracture of L-1 (and his degenerative disc disease of the lumbar spine if and only if such was found to be aggravated by his service-connected compression fracture of L-1 at the most recent VA spine examination).

If aggravation of diabetes mellitus and/or hypertension is determined to exist, then the examiner is to determine the extent to which the aggravated disability (diabetes mellitus and/or hypertension) currently affects the Veteran's ability to obtain or retain substantially gainful employment, without regard to his age or nonservice connected disabilities.

A complete rationale for all opinions expressed must be provided.

If an examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  For the TDIU claim, consider the provisions of 38 C.F.R. § 4.16(b), which allows for a TDIU on an extraschedular basis.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

